NO. 12-13-00273-CV

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

IN RE:                                                §

GREGORY LEE WEST,                                     §       ORIGINAL PROCEEDING

RELATOR                                               §



                                     MEMORANDUM OPINION
                                         PER CURIAM
        Relator Gregory Lee West has filed a petition for writ of habeas corpus in which he
alleges that he is being illegally detained in the Cherokee County Jail. He alleges that the
detention is the result of his being held in contempt for failure to pay child support, but disputes
various recitals and findings in the trial court’s contempt order.               According to West, the
contempt order is invalid.
        The trial court found West to be in contempt and ordered him confined after a hearing on
a motion for enforcement filed by Bethlehem Rose Kincade, the real party in interest. In this
original proceeding, West bears the burden of showing he is entitled to habeas relief, which
includes providing an adequate record that establishes the invalidity of the contempt order. See
TEX. R. APP. P. 52.7(a) (requiring certified copies of all relevant documents filed in any
underlying proceeding and a properly authenticated transcript of any relevant testimony from any
underlying proceeding); In re Turner, 177 S.W.3d 284, 288 (Tex. App.–Houston [1st Dist.]
2005, orig. proceeding [habeas denied]). However, West has not furnished a copy of the
November 1, 20121 order incorporated by reference into the challenged order, and seems to


        1
          The challenged order includes a finding that on November 1, 2012, West was held in contempt and
sentenced to confinement for 180 days in the Cherokee County Jail “by Order signed on November 1, 2013. . . .”
question whether the prior order was ever signed. Nor has he furnished a copy of the transcript
for the enforcement hearing. Therefore, we are unable to assess the merits of his complaints.
See In re Turner, 177 S.W.3d at 288 (holding that absent record of relevant testimony, court
could not conclude that evidence was insufficient to support contempt order). Accordingly, we
deny West’s petition for habeas relief. See TEX. R. APP. P. 52.8(a).
Opinion delivered October 9, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




Because that date has not occurred, we assume that the correct date November 1, 2012 (the date West was held in
contempt).


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           OCTOBER 9, 2013


                                          NO. 12-13-00273-CV


                          IN RE: GREGORY LEE WEST, RELATOR



                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2011-02-0106)


                    ON THIS DAY came to be heard the petition for writ of habeas corpus filed
by Relator, GREGORY LEE WEST, who is the Respondent in Cause No. 2011-02-0106,
styled In the Interest of Adalia Samara West and Takoda Jackson West, pending on the docket of
the County Court at Law of Cherokee County, Texas. Said petition for writ of habeas corpus
having been filed herein on September 4, 2013, and the same having been duly considered,
because it is the opinion of this court that a writ of habeas corpus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of habeas corpus be,
and the same is here by denied.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.